Citation Nr: 1454103	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  11-28 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right eye injury.

2.  Entitlement to service connection for a chronic cough disorder, to include as secondary to service-connected gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected right knee degenerative joint disease and/or bilateral hip disabilities.  

4.  Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).

5.  Entitlement to an initial rating in excess of 20 percent for service-connected cubital tunnel syndrome of the left arm.

6.  Entitlement to an initial rating in excess of 20 percent for lumbar spine degenerative disc disease.  


7.  Entitlement to an initial rating in excess of 10 percent for GERD.  

8.  Entitlement to an initial rating in excess of 10 percent for right knee degenerative joint disease.  

9.  Entitlement to an initial compensable rating acne vulgaris of the face.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active military service from July 1977 to August 1984, March 1991 to June 1991, and from March 2003 to March 2004.  

These matters come before the Board of Veterans' Appeals (Board) from rating decisions issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Winston-Salem, North Carolina dated in April 2010, June 2010, July 2010, May 2012, and August 2013.  

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claims.



The issues of entitlement to service connection for a chronic cough disorder, to include as secondary to service-connected GERD, and for a left knee disorder, to include as secondary to service-connected right knee degenerative joint disease and/or bilateral hip disabilities. are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There was no definite diagnosis of a right eye injury and/or disorder in service, nor is there a current diagnosis of a right eye disorder.

2.  For the entire initial rating period from June 4, 2010, the competent medical, and competent and credible lay, evidence of record shows that the Veteran's service-connected PTSD was manifested by complaints of trouble sleeping, irritability, fleeting thoughts of homicidal and suicidal ideation, and hypervigilance; PTSD was not manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as:  circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; difficulty in establishing and maintaining effective work and social relationships.

3.  For the entire initial rating period from July 30, 2009, the competent medical, and competent and credible lay, evidence of record shows that the Veteran's service-connected cubital tunnel syndrome of his non-dominant left upper extremity has been characterized by symptomatology no greater than moderate incomplete paralysis of the ulnar nerve and moderate incomplete paralysis of the musculospiral nerve; there is numbness, pain, paresthesias, limitation of motion of his fingers, and weakened grip.



4.  For the entire initial rating period from June 4, 2010, the competent medical, and competent and credible lay, evidence of record does not demonstrate that the Veteran's degenerative changes of the lumbosacral spine resulted in forward flexion of the thoracolumbar spine limited to 30 degrees or less, or that favorable ankylosis of the entire thoracolumbar spine was manifested.  

5.  For the entire initial rating period from June 24, 2010, the competent medical, and competent and credible lay, evidence of record indicates that the Veteran's service-connected GERD has not been manifested by persistently recurrent epigastric distress with dysphagia, pyrosis or regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.

6.  For the entire initial rating period from July 30, 2009, the competent medical, and competent and credible lay, evidence of record indicates that the Veteran's service-connected right knee degenerative joint disease has been manifested by complaints of pain, including on motion, with no demonstration by competent clinical, or competent and credible lay, evidence of record of limitation of motion of flexion restricted to 30 degrees or restricted extension.

7.  For the entire initial rating period from August 12, 1997, the competent medical, and competent and credible lay, evidence of record indicates that the Veteran's service-connected acne vulgaris of the face has not been manifested by moderately disfiguring scars of the face, disfigurement of the face with one characteristic of disfigurement, or deep acne affecting less than 40 percent of the face and neck.  


CONCLUSIONS OF LAW

1.  A right eye disorder was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).



2.  For the entire initial rating period from June 4, 2010, the criteria for the assignment of an initial rating in excess of 30 percent for the service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code 9411 (2014).

3.  For the entire initial rating period from July 30, 2009, the criteria for the assignment of an initial rating in excess of 20 percent for the service-connected cubital tunnel syndrome of the left arm have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 4.123, 4.124, 4.124a, Diagnostic Codes 8516 and 8517 (2014).

4.  For the entire initial rating period from June 4, 2010, the criteria for the assignment of an initial rating in excess of 20 percent for the service-connected lumbar spine degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Codes 5003 and 5242 (2014).

5.  For the entire initial rating period from June 24, 2010, the criteria for an initial disability rating higher than 10 percent for the service-connected GERD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.20, 4.21, 4.31, 4.114, Diagnostic Code 7399-7346 (2014).

6.  For the entire initial rating period from July 30, 2009, the criteria for an initial disability rating higher than 10 percent for right knee degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45.4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2014).

7.  For the entire initial rating period from August 12, 1997, the criteria for a compensable evaluation for acne vulgaris have not been met.  38 U.S.C.A. §§ 1155, 5107, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.20, 4.21, 4.27, 4.118, Diagnostic Codes 7800 (1997 to the present), 7828 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show.

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Adequate notice, pertaining to the Veteran's service connection right eye claim, was supplied to him in August 2009.

The duty to assist the Veteran in the development of the service connection claim for a right eye injury claim has also been met.  The Veteran's service treatment records, and VA medical records are in the claims file and were reviewed by both the RO and Board in connection with the appellant's claim.  The appellant has not informed VA of any outstanding existing medical records which may be helpful in the adjudication of his claim.  VA is not on notice of any evidence needed to decide the claim which has not been obtained.

The Board has considered whether the Veteran should be scheduled for a VA examination with a medical opinion regarding a possible relationship between a claimed right eye disorder, claimed as right eye injury, and his military service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds, however, that such an examination is not necessary to decide this claim.  The Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the veteran with a medical examination or to obtain a medical opinion occurs when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the Secretary to make a decision on the claim.  As is discussed in greater detail below, the Board notes the following:  the service treatment records are negative for any complaints of a right eye disability, to include as a result of injury; there is no clinical evidence of a current right eye disability; the clinical records do not support the possibility of a relationship between a right eye disability and his service; and most importantly, there is no clinical indication that any such disability is causally related to or aggravated by active service.  Based on the foregoing, the record does not establish that an examination is warranted pursuant to McLendon.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

As to the various issues on appeal, all concerning entitlement to initial ratings for various service-connected disabilities, in cases where, as here, service connection has been granted and an initial disability rating and effective date have been assigned, the claim for service connection has been substantiated, and any defect in the notice regarding that claim was therefore not prejudicial to the claim.  See Dingess/Hartman, 19 Vet. App. at 491.  In such cases, where the veteran then files a notice of disagreement (NOD) with the initial rating and/or the effective date assigned, he/she has initiated the appellate process and different, and in many respects, more detailed notice obligations arise, the requirements of which are set forth in sections 7105(d) and 5103A of the statute.  Id., see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); 38 U.S.C.A. §§ 5103(A), 7105(d).

In this case, the notice obligations set forth in sections 7105(d) and 5103A of the statute were met when the RO issued Statements of the Case (SOCs) in September 2011, August 2013, and November 2013 in response to, respectively, the Veteran's July 2010, July 2012 and September 2013 NODs with the initial ratings assigned.  The SOCs provided citations to the pertinent regulations involved, a summary of the evidence considered, and notice of the decision and the reasons for the decision.  38 U.S.C.A. § 7105(d).  The Veteran has not argued that there was any deficiency with regard to the notice requirements.  Accordingly, the Board concludes that, in this case, the RO met the notice obligations set forth in sections 7105(d) and 5103A of the statute.

In addition, the Veteran was afforded examinations throughout the course of his appeals pertaining to the instantly-claimed initial increased rating issues.  38 C.F.R. §3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate for rating purposes because they provided the necessary clinical findings to evaluate the respective disability under the applicable rating criteria.  Accordingly, the duty to assist the Veteran with the development of evidence pertinent to his claims seeking higher initial ratings has been satisfied.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection

Review of the Veteran's service treatment records, in pertinent part to the instant claim now before the Board on appeal, includes a March 1997 medical record showing that the Veteran was seen following incurring a left eye injury the day before during National Guard service.  A diagnosis of left eye superficial corneal abrasion was provided.  The service treatment records are absent of any findings relating to the incurrence of a right eye injury.

Post service medical records on file include no mention of either complaints, clinical findings, or diagnoses relating to the Veteran's right eye, to include any previously-incurred injury.  

The Veteran alleges he suffered a right eye injury during his military service, for which service connection should be granted.  


Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez  v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, at 309.

A prolonged period without medical complaint can be considered, along with other factors concerning a veteran's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider all the evidence including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection.  Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of medical records during combat conditions does not establish absence of disability and thus suggesting that the absence of medical evidence may establish the absence of disability in other circumstances).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant. 38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Initially, the Board notes that there is no evidence that the Veteran is currently diagnosed with any chronic right eye-related disability.  The Veteran has provided no competent medical evidence indicating he currently suffers from such a disability.  Of significant note, a right eye injury is not shown to have occurred during the Veteran's active military service, and, further, a right eye disorder is not currently shown to be manifested.  





The Board also acknowledges that the Veteran, as a layperson, has no competence to give a medical opinion on the diagnosis a condition.  Thus, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., pain; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis of a condition.  Davidson.  Consequently, lay assertions of medical diagnosis cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359 (1995).  

Without a current diagnosis of a disability, the Board cannot grant service connection.  To prevail on the issue of service connection, there must be medical evidence of a current disability.  Absent competent evidence of the existence of a disability, service connection cannot be granted.  See Degmetich v. Brown, 104 F.3d. 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

In sum, the Board finds that there is no competent evidence of a current diagnosis of any right eye injury residuals.  The Veteran has produced no competent evidence or medical opinion in support of his claim that he suffers from such a disability, and all evidence included in the record weighs against granting the Veteran's claim of service connection for a right eye injury.

Initial Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly, where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, as is the case here, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson, 7 Vet. App. 36, 39-40; Gilbert, 1 Vet. App. 49, 57.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant. 38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

PTSD

The RO granted service connection for PTSD in May 2012, and assigned a 30 percent rating, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, effective from June 4, 2010.  The Veteran thereafter perfected a timely appeal.  

An August 2010 mental health outpatient treatment note includes a diagnosis of PTSD, and a Global Assessment of Functioning (GAF) score of 45.  The Veteran complained of stress brought about from his former wife.  He was casually dressed, with spontaneous directed speech.  His mood was described as "ok," and his affect as even.  Insight and judgment were both good.  

The Veteran was afforded a VA psychiatric examination in April 2011.  The Veteran reported having a fairly stable relationship with his girlfriend.  He added he ate out three to four times a week, that he played video games with his son, and that he attended church one to two times a month with his parents.  The Veteran also noted he went to minor league baseball games.  The examiner commented that the Veteran slept for six to seven hours per night, and that this constituted mild to moderate daily impairment concerning his daily activity.  He reported dreams two to three times a week about military experiences.  He complained of some irritability, including road rage.  The Veteran was well groomed, with verbose speech.  His affect was somber and mood stable.  Thought processes were logical and linear.  No delusions were shown to be present.  Insight was moderate to good.  He reported fleeting thoughts of homicidal thoughts concerning being disrespected by younger colleagues.  Fleeting suicidal thoughts were also reported.  Memory was good.  PTSD was diagnosed, and a GAF score of 55 was included.  The Veteran was noted to be employed on a full-time basis in the prison system.  The Veteran's symptoms were noted to be characterized by intrusive, avoidant and hypervigilent actions.  The Veteran's PTSD symptoms, according to the examiner, appeared to have a low to moderate impact on his social functioning.  The examiner characterized the PTSD impairment as amounting to mild social impairment, and moderate to severe occupational impairment.  The examiner also commented that she suspected a level of exaggeration presented by the Veteran in the course of the examination.  

An October 2011 VA mental health outpatient record includes a GAF score of 45.  PTSD was diagnosed.  The Veteran's speech was spontaneous and directed.  He exhibited no suicidal or homicidal ideation.  Insight and judgment were both described as good.  

A June 2013 VA mental health outpatient note shows that PTSD was diagnosed, and a GAF score of 45 was included.  Findings were the same as those as included in above-described October 2011 VA outpatient note.  

As noted, the Veteran's service-connected PTSD is shown to have been rated 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted for warranted if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).

When evaluating the level of disability from a mental disorder, VA will also consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.

The schedular criteria incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and consideration of the Global Assessment of Functioning (GAF) score.  38 C.F.R. §§ 4.125, 4.130.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV at 32.

After considering all of the evidence of record, including particularly an April 2011 VA psychiatric examination report, the Board finds that the Veteran's PTSD disability does not warrant a rating in excess of 30 percent at any time from June 4, 2010. 

In this regard, for the applicable period of time, the medical evidence fails to demonstrate that the criteria set out in 38 C.F.R. § 4.130 (Diagnostic Code 9411), and necessary for the assignment of a 50 percent rating, have been met.  Of particular note, and mindful that the Veteran demonstrated a somber affect and disturbances of motivation and mood in April 2011, and also aware that later VA outpatient treatment records included GAF scores of 45, review of the psychiatric-based medical evidence fails to demonstrate that the Veteran suffered from symptoms such as circumstantial, circumlocutory, or stereotyped speech, panic attacks (occurring more than once a week), difficulty in understanding complex commands, impairment of long-term memory, impaired judgment, or impaired abstract thinking.  Further, while, as noted, GAF scores of 45 were provided as part of VA outpatient records dated in August 2010, October 2011, and June 2013 (see DSM-IV at 46-47, reflecting serious symptoms or any serious impairment of in social, occupational, or school functioning), it is observed that throughout this appeal the Veteran has been employed and has also had social interaction.  Also, a GAF of 55 was supplied in April 2011 by a VA psychologist who had an opportunity to examine the Veteran, take his medical history, and review his claims folder.  

In addition, and as noted, the VA examiner who conducted the April 2011 examination, in supplying a GAF of 55 (i.e., moderate symptoms or moderate difficulty in social, occupational, or school functioning), found that PTSD symptoms exhibited by the Veteran to be mild to moderate concerning social functioning, and moderate to severe regarding occupational functioning.  Again, the Board notes that the Veteran is employed on a full-time basis.  In the absence of competent evidence of greater service-connected psychiatric pathology an increased rating is not in order at any time since June 4, 2010.

For the reasons stated above, the Board finds that the preponderance of evidence is against assigning an initial rating higher than the 30 percent already assigned, for any period of time on appeal, for the service-connected PTSD.  Therefore, his appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert.




Cubital Tunnel Syndrome

The RO granted service connection for residual, status post surgery, left cubital tunnel syndrome (non dominant) in April 2010, and assigned a 20 percent rating, pursuant to 38 C.F.R. § 4.124a, Diagnostic Codes 8516 and 8517, effective from July 30, 2009.  The Veteran thereafter perfected a timely appeal.  

The report of a February 2010 VA hand, thumb, and fingers examination shows that the Veteran's right hand is his dominant hand.  A history of left ulnar nerve decompression was reported.  He complained of decreased left hand strength and dexterity.  His left ring and long fingers were noted to be painful, have limited motion, weakness, and stiffness.  The Veteran denied a history of joint symptom flare-ups.  Active left hand range of motion was normal.  The left ring finger showed no limitation of motion.  Pain was elicited on motion testing.  The Veteran's left little finger was painful on motion testing, but without limitation of motion.  There was no deformity or ankylosis.  The Veteran had trouble opening objects, such as jars.  Left forearm and hand sensory testing was abnormal.  The supplied diagnosis was left cubital tunnel syndrome status post surgery with residual left cubital neuropathy.  This was noted to cause decreased manual dexterity, pain, and problems with lifting and carrying objects.  

The report of an April 2013 VA peripheral nerves examination includes a diagnosis of left arm cubital tunnel syndrome.  He complained of mild left upper extremity numbness.  Left hand gripping and left elbow flexion and extension were all reported to be five of five.  Sensory testing showed decreased findings in the left hand and fingers.  The Veteran's left musculospiral nerve exhibited mild incomplete paralysis, and the ulnar and musculocutaneous nerves were normal.  A 13 centimeter (cm.) scar along the lateral aspect of the left elbow was noted to be healed.  

The Veteran's right hand is dominant, according to a February 2010 VA examination report, and thus his left arm is considered the "minor" extremity for rating purposes.  See 38 C.F.R. § 4.69 (2014).  Under the schedular criteria pertaining to impairment of the ulnar nerve, Diagnostic Code 8516 provides a 50 percent disability rating for complete paralysis of the minor extremity.  38 C.F.R. § 4.124a.  "Complete paralysis" is identified by the "griffin claw" deformity due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers, inability to spread the fingers (or reverse), inability to adduct the thumb; and weakened flexion of the wrist.  Id. 

If paralysis is incomplete, Diagnostic Code 8516 provides a 30 percent rating for severe incomplete paralysis of the minor extremity, and a 20 percent rating for moderate incomplete paralysis of the minor extremity.  A 10 percent rating is assigned for mild incomplete paralysis of either the major or minor extremity.  Id.

Under the schedular criteria pertaining to impairment of the musculocutaneous nerve, Diagnostic Code 8517 provides a maximum 20 percent disability rating for complete paralysis of the minor extremity.  38 C.F.R. § 4.124a.  "Complete paralysis" is identified by weakness but not loss of flexion of elbow and supination of forearm.  Id.

If paralysis is incomplete, Diagnostic Code 8517 provides a maximum 20 percent rating for severe incomplete paralysis of the minor extremity.  Id.  

Also, under the schedular criteria pertaining to impairment of the musculospiral nerve, Diagnostic Code 8514 provides a maximum 60 percent disability rating for complete paralysis of the minor extremity.  38 C.F.R. § 4.124a.  "Complete paralysis" is identified by drop of hands and fingers, wrist and fingers perpetually flexed, the thumb adducted falling within the line of the outer border of the index finger; cannot extend hand at wrist, extend proximal phalanges of fingers, extend thumb, or make lateral movement of wrist; supination of hand, extension and flexion of elbow weakened, the loss of synergic motion of extensors impairs the hand grip seriously; total paralysis of the triceps occurs only as the greatest rarity.  Id.



If paralysis is incomplete, Diagnostic Code 8514 provides a maximum 40 percent rating for severe incomplete paralysis of the minor extremity, and a 20 percent rating for both moderate and mild incomplete paralysis of the minor extremity.  Id.  

As defined in a note prefacing Diagnostic Codes 8510 through 8730, the term "incomplete paralysis," with peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to the partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The above evidence supports a finding of no more than a 20 percent rating for moderate incomplete paralysis of the left ulnar nerve throughout the pendency of this claim (since July 30, 2009) due to the manifestations of numbness, pain, paresthesias, weakened grip, limitation of motion of the fingers, and resulting functional impairment, including limitations with regard to lifting, grasping, and manual dexterity.  See 38 C.F.R. § 4.124a, Diagnostic Code 8516.  

The Veteran's left arm cubital tunnel syndrome has more nearly met the criteria for a 20 percent rating throughout the pendency of this claim.  There is no evidence of "griffin claw" deformity and associated manifestations attributable to complete paralysis of the ulnar nerve as described in Diagnostic Code 8516.  See 38 C.F.R. § 4.124a.  Thus, the criteria for a 50 percent rating under Diagnostic Code 8516 are not satisfied.

The evidence also shows that the criteria for a 40 percent rating for severe incomplete paralysis of the musculospiral nerve, pursuant to Diagnostic Code 8514 have not been satisfied or approximated at any point during the pendency of this claim.  As noted, in August 2013 the degree of incomplete paralysis was described by a VA examiner as mild.  The most probative evidence weighing against a rating of 30 percent for severe incomplete paralysis is the fact that while the Veteran has limited and weakened motion of the fingers, and a weakened grip, his muscle strength, including grip strength, has consistently been found in each examination to be a 5 out of 5, which is indicative of normal strength of 5/5 and denotes active movement against some resistance.  The clinical findings set out in the above-discussed February 2010 and August 2013 VA medical examinations weigh against severe incomplete paralysis of the ulnar nerve and severe incomplete paralysis of the musculospiral nerve.

In light of the objective clinical findings showing a lesser level of impairment, as described above, his left arm cubital tunnel syndrome has more nearly approximated the criteria for a 20 percent rating throughout the pendency of this claim.  

Separate ratings are also not warranted for limitations of motion of the wrist and fingers, which are compensated under Diagnostic Codes 5215, 5229, and 5230, respectively.  See 38 C.F.R. § 4.71a (2014).  The 20 percent rating assigned for moderate paralysis due to manifestations of the Veteran's left ulnar nerve impairment already contemplates the weakness and limited motion of the wrist and fingers.  Thus, separate ratings may not be assigned under these Diagnostic Codes as it would violate the rule against pyramiding.  Moreover, ratings in excess of 20 percent are not available under these Diagnostic Codes.

In finding that the weight of the evidence does not support a higher rating, the Board fully recognizes the functional impairment described by the Veteran in the course of his VA examinations, and the sincerity of his statements explaining the challenges he has faced due to his left arm and hand problems.  Nevertheless, for the reasons discussed above, the legal criteria for a higher rating are not satisfied based on the repeated objective clinical findings of medical professionals who examined his arm and hand, which carry more weight than the Veteran's statements in terms of showing whether a higher rating is warranted under the schedular criteria.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence"). 



The Board has also considered whether the Veteran should be entitled to a separate rating for a scar of the left elbow, but finds that he should not.  While the April 2013 VA examination noted the presence of a 13 cm. scar along the lateral aspect of the left elbow, it was noted to be healed, and no complaints indicative of pain or that the scar was unstable, or totaling an area of 39 square centimeters (6 square inches) in size is of record.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7804, 7805.  

For the reasons stated above, the Board finds that the preponderance of evidence is against assigning an initial rating higher than the 20 percent already assigned, for any period of time on appeal, for the service-connected cubital tunnel syndrome of the left arm.  Therefore, his appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert.

Lumbar Spine Degenerative Disc Disease

The RO granted service connection for L5-S1 degenerative disc disease in May 2012, and assigned a 10 percent rating, pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5242, effective from June 4, 2010.  The Veteran thereafter perfected a timely appeal.  A later dated SOC, dated in August 2013, changed the rating assigned to 20 percent, finding clear and unmistakable error had occurred in the May 2011 rating decision.  

The report of an April 2011 VA spine examination report shows that the Veteran complained of no incapacitating episodes of spine disease.  There was no reported history of fatigue, numbness, paresthesias, or decreased motion.  The Veteran did complain of lumbar spine stiffness, weakness and spasm.  He denied radiation of pain.  Examination showed no lumbar spine ankylosis; bilateral thoracolumbar spasm was shown to be present.  Tenderness on motion testing was present, but neither tenderness nor weakness was documented.  No abnormal spinal curvatures was noted.  Range of motion testing showed flexion to 90 degrees, extension to 20 degrees, left lateral flexion to 30 degrees, right lateral flexion to 20 degrees, left lateral rotation to 20 degrees, and right lateral rotation to 20 degrees.  Pain was shown on motion testing.  Sensory examination was essentially normal.  X-ray examination showed L5-S1 degenerative disc disease.  The supplied diagnosis was mild degenerative disc disease L5-S1.  Pain was noted to inhibit activities requiring mobility such as shopping and chores.  Activities such as sports and most exercises were prohibited.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. § 4.45.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the rating schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher disability rating when functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination is demonstrated, to include during flare-ups and with repeated use, if those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca.  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson  v. Brown, 9 Vet. App. 7 (1996).  However, the rating schedule does not provide a separate rating for pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

As noted, the Veteran's service-connected lumbar spine disability, characterized as degenerative arthritis of the lumbar spine, has been evaluated under Diagnostic Code 5242 (degenerative arthritis of the spine).  See also Diagnostic Code 5003.

The Veteran has not been diagnosed with intervertebral disc syndrome (IVDS).  Therefore, criteria applicable to IVDS are not pertinent to this appeal.

Under the current general rating formula for rating diseases and injuries of the spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 20 percent rating is warranted where forward flexion of the thoracolumbar spine was greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted where forward flexion of the thoracolumbar spine is 30 degrees or less is shown; or, for favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a; 5237-5242 (2014).

For VA compensation purposes, normal forward flexion of the thoracolumbar cervical spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Each range of motion measurement is to be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, 5235-5243, Note (2).

Degenerative arthritis, when established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

For the period from June 4, 2010, the Veteran has been assigned an initial disability evaluation of 20 percent for his lumbar spine disability.  Having considered the limited amount evidence of record dated during this period of time, the Board finds that the Veteran is not entitled to an increased evaluation for his lumbar spine disability at any point for this pertinent period under the applicable criteria.  There is simply no evidence that the Veteran's range of motion or other symptoms warrant a higher evaluation.

The foregoing evidence does not show that the Veteran's disability, during this pertinent period of time, results in limitation of motion of the lumbar spine to a degree warranting a 20 percent evaluation under the diagnostic criteria discussed above.  The evidence above, set out as part of the VA spine examination conducted in April 2011, however, does show findings consistent with muscle spasm.  Thus, an initial rating of 20 percent, but no more, is properly assigned under the General Rating Formula.

The April 2011 findings, however, clearly do not show forward flexion of the thoracolumbar spine limited to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  

The Board is aware of the Veteran's reported pain.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Davidson.

Competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal.  The medical findings (as provided in the medical records) directly address the criteria under which the Veteran's disability is evaluated.

The observable symptoms that the Veteran described during the VA examination in April 2011 simply do not satisfy the criteria for an evaluation in excess of 20 percent.  As noted above, the foregoing evidence does not support a higher evaluation under the applicable diagnostic criteria. 

Moreover, the preponderance of the foregoing evidence does not show that pain, due to the service-connected disability, has caused functional loss warranting an evaluation in excess of 20 percent under the applicable Diagnostic Codes.  38 C.F.R. §§ 4.40, 4.45; DeLuca. 

For the reasons stated above, the Board finds that the preponderance of evidence is against assigning an initial rating higher than the 20 percent already assigned, for any period of time on appeal, for the service-connected lumbar spine degenerative joint disease.  Therefore, his appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert.






Gastroesophageal Reflux Disease (GERD)

The RO granted service connection for GERD in May 2012, and assigned a 10 percent rating, pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7399-7346, effective from June 24, 2010.  The Veteran thereafter perfected a timely appeal.  

The report of an April 2011 VA esophagus and hiatal hernia spine examination report shows that the Veteran complained of burning in the epigastric area primarily while lying down, but occasionally lasting for hours at a time and at night.  He reported taking Nexium and anti-acids daily.  No history of nausea, vomiting or dysphagia was reported associated with esophageal disease.  Regurgitation, on a weekly basis, was also reported.  The Veteran did report weekly substernal pain.  He also complained of heartburn or pyrosis several times a week.  His condition was described as stable.  The condition had no significant effects on the Veteran's usual occupation, and it did not affect his usual daily activities.  GERD was diagnosed.  

In the selection of the code number assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the rating code number assigned to the injury disease itself.  If the rating is determined on the basis of residual conditions the rating code number appropriate to the residual condition will be added to the first rating code number, preceded by a hyphen.  38 C.F.R. § 4.27 (2014).  

Under Diagnostic Code 7346, a 10 percent rating is to be assigned for hiatal hernia with two or more of the symptoms for the 30 percent evaluation of less severity.  38 C.F.R. § 4.114.  A 30 percent rating is assigned for hiatal hernia with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Id.  A 60 percent rating is assigned for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptoms combinations productive of severe impairment of health.  Id.

There is evidence that the Veteran has had pyrosis accompanied by substernal pain.  See VA examination report, dated in April 2011.  However, the preponderance of evidence shows that his GERD does not result in considerable impairment of health. 

That his GERD does not result in considerable impairment of health is shown by the findings in the April 2011 VA examination where his condition was described as stable.  The condition had no significant effects on the Veteran's usual occupation, and it did not affect his usual daily activities.  The April 2011 VA examination report also shows that the Veteran had not reported material weight loss and anemia is clearly not present.  At no time during the course of this appeal has the Veteran's service-connected GERD been manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health. 

The Veteran's GERD has two or more of the symptoms listed in the criteria for a 30 percent rating but shown by the preponderance of evidence to be of lesser severity than what is indicated for the 30 percent rating.  Hence, this condition approximates the criteria for a 10 percent rating but has not approximated the criteria for a higher schedular rating for any period of time on appeal.

For the reasons stated above, the Board finds that the preponderance of evidence is against assigning an initial rating higher than the 10 percent already assigned, for any period of time on appeal, for disability due to GERD.  Therefore, his appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert.

Right Knee Degenerative Joint Disease

The RO granted service connection for degenerative joint disease of the right knee in June 2010, and assigned a 10 percent rating, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003, effective from July 30, 2009.  The Veteran thereafter perfected a timely appeal.


A February 2010 joints examination report shows that Veteran denied right knee symptoms of deformity, giving way, instability, and incoordination.  He did complain of pain, stiffness, and weakness.  He also denied dislocation or subluxation, and locking.  The Veteran did complains of swelling.  Examination of the right knee showed no instability or abnormality.  Right knee range of motion testing showed flexion to 105 degrees, and zero extension.  There was not ankylosis.  Right knee degenerative changes were reported by X-ray.  The supplied diagnosis was bilateral degenerative joint disease.  

The report of an April 2013 VA knee examination report shows that right knee flexion testing was to 140 degrees or more, and extension was to zero.  There was no objective evidence of painful motion.  No functional loss was reported.  Also absent was tenderness or pain to palpation.  Normal right knee strength was shown.  There was no right knee instability.  There was also no report of a history of recurrent right knee subluxation/dislocation.  Left knee degenerative arthritis was present.  His disorder impacted his ability to climb a ladder or squat/kneel.  

Diagnostic Code 5010 provides that arthritis, due to trauma, and substantiated by X-ray findings, is to be rated as degenerative arthritis (see Diagnostic Code 5003).  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 

Under Diagnostic Code 5260, where flexion of the leg is limited to 45 degrees a 10 percent rating is warranted.  Flexion of the leg limited to 30 degrees warrants a 20 percent rating. 38 C.F.R. § 4.71a. 

Under Diagnostic Code 5261, where extension of the leg is limited to 10 degrees a 10 percent rating is warranted.  Limitation of extension of the leg to 15 degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a. 

The standard ranges of motion of the knee are extension to zero degrees and 140 degrees of flexion. 38 C.F.R. § 4.71a , Plate II. 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  The United States Court of Appeals for Veterans Claims (Court) has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Ankylosis, i.e., the fixation of the right knee is neither alleged, nor shown; consequently, 38 C.F.R. § 4.71a, Diagnostic Code 5256 does not apply.  As X-ray findings of record do not show evidence of dislocated semilunar cartilage or impairment of either the right tibia or fibula, a higher rating under Diagnostic Code 5258 or Diagnostic Code 5262 cannot be awarded.  Diagnostic Code 5258 is not applicable as the Veteran is not demonstrated to have dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint.  Likewise, 38 C.F.R. § 4.71a, Diagnostic Code 5262, is not for application in the absence of service-connected tibia and fibula impairment. 




The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).

In VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997), VA's General Counsel determined that, when a claimant has arthritis and instability of the knee, multiple ratings may be assigned under Diagnostic Codes 5003 and 5257.  Also, separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261, if compensable limitation of leg flexion and extension are demonstrated.

Moreover, in VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998), it was found that, even if the veteran did not have limitation of motion of the knee meeting the criteria for a noncompensable evaluation under Diagnostic Codes 5260 or 5261, a separate evaluation could be assigned if there was evidence of a full range of motion "inhibited by pain."  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Here, a separate rating has been assigned for the Veteran's service-connected right knee degenerative joint disease with painful motion. 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr, 21 Vet. App. at 303 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Pertinent to a claim for an increased rating, lay testimony is competent when it describes symptoms, which supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995); see Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  In this case, the Board finds no reason to doubt the competency and credibility of the medical evidence collected in the course of the VA examination, discussed above, and provides it significant weight in determining the Veteran's level of disability.  

In order to receive an initial disability rating higher than 10 percent for the service-connected right knee degenerative joint disease (based on limitation of motion), the evidence must show flexion limited to 30 degrees (Diagnostic Code 5260) or extension limited to 15 degrees (Diagnostic Code 5261).  Here, as will be discussed below, the preponderance of the evidence of record is against entitlement to a higher rating. 

The Board observes that flexion was to 105 degrees in February 2010, and to 140 degrees (and more) in April 2013.  Extension was to zero degrees on both occasions.  Pain was elicited in February 2010.  At neither time was there right knee instability.  Such motion findings clearly would not seem to warrant the assignment of a disability rating, pursuant to Diagnostic Codes 5260 or 5261, respectively, and thus, not meeting the schedular criteria for a rating in excess of 10 percent based upon limitation of motion.  Further, there was no showing of fatigue, weakness, lack of endurance, or incoordination, on repetitive use.  On these facts, a disability rating in excess of 10 percent cannot be assigned under either Diagnostic Code 5260 or 5261. 

As such, the Board does not find a basis for an evaluation in excess of 10 percent under 38 C.F.R. §§ 4.40 and 4.45 and with consideration of the DeLuca factors.  Hence, the 10 percent rating assigned for right knee degenerative joint disease adequately compensates the Veteran for his limitation of motion, pain, swelling and related functional loss.  See Lichtenfels.  The medical evidence of record does not show that the Veteran has any actual restriction, or functional loss due to pain, that would warrant a higher rating for the applicable period on appeal (since July 30, 2009).  

For the reasons stated above, the Board finds that the preponderance of evidence is against assigning an initial rating higher than the 10 percent already assigned, for any period of time on appeal, for the service-connected right knee degenerative joint disease.  Therefore, his appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert.

Acne Vulgaris of the Face

The RO granted service connection for acne vulgaris of the face in August 2013, and assigned a zero percent rating, pursuant to Diagnostic Codes 7800 and 7828, effective from August 12, 1997.  The Veteran thereafter perfected a timely appeal.  

An October 1997 letter from a private physician shows that he had treated the Veteran for his acne vulgaris since January 1985.  He added the disorder had been relatively well controlled over the years with topical anti-acne medicines and occasional oral antibiotics.  In August 1997, while not taking medications, the Veteran reportedly had a flare up of inflammatory papules and small cystic activity.  

The report of an April 2013 VA skin diseases examination shows that acne was diagnosed.  Neither scarring or disfigurement of the face was present.  He was noted to use topical medication for treatment.  The acne affected less than 40 percent of his face and neck.  A few small papules on the face were reported.  The condition had no impact on employment.  

Since August 12, 1997 (the effective date assigned to the instant skin-related disability), the criteria for rating skin disabilities were revised twice.  The first revision was effective from August 30, 2002.  67 Fed. Reg. 49, 590-96 (July 31, 2002); 67 Fed. Reg. 58,448 (September 16, 2002).  The regulations pertaining to rating skin disabilities were again revised, effective October 23, 2008.  However, those revised provisions are applicable only to claims received on or after October 23, 2008, unless the Veteran specifically requests consideration of the revised regulations.  Although there was no specific request in this case, since service treatment records were first associated with the claims file in 2009, many years following a previously denial by the RO in June 1998 of the claim, the RO nonetheless considered the revised regulations as noted the November 2013 SOC.  As such, the Board will also consider the newest criteria, as well as the criteria in effect prior to, and as of, August 30, 2002.

Prior to August 30, 2002, the rating schedule read, pertinent to this claim, as follows:

Disfiguring scars of the head, face, or neck, a zero percent rating is warranted for slight impairment.  A 10 percent evaluation is warranted for moderate disfigurement.  A 30 percent rating is warranted for severe disfigurement, especially if producing a marked and unsightly deformity of the eyelids, lips, or auricles.  A 50 percent rating is warranted for complete or exceptionally repugnant deformity of one side of the face or marked or repugnant bilateral disfigurement.  When in addition to tissue loss and cicatrization there is marked discoloration, color contrast, or the like, the 50 percent rating under Code 7800 may be increased to 80 percent, the 30 percent to 50 percent, and the 10 percent to 30 percent.  The most repugnant, disfiguring conditions, including scars and diseases of the skin, may be submitted for Central Office rating, with several unretouched photographs.  38 C.F.R. § 4.118, Diagnostic Code 7800 (1997).


Superficial scars that are poorly nourished with repeated ulceration warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7803 (1997).

Scars which are superficial and tender and painful on objective demonstration warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7804 (1997).

Scars that limit the function of any part affected are rated based upon limitation of function of the part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (1997).

Prior to the August 2002 regulatory change, Diagnostic Codes 7801 and 7802 governed only burn scars, which is not applicable here.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7802 (1997).  Diagnostic Codes 7807 through 7819 are not applicable in this instance, as the medical evidence does not show that the Veteran had any of those conditions.

Beginning on August 30, 2002, the rating schedule reads, as applicable to the instant claim, as follows:

Under Diagnostic Code 7800, eight "characteristics of disfigurement" are set forth for evaluation purposes.  These include:  (1) a scar of five or more inches (13 or more cm.) in length; (2) a scar of at least one-quarter inch (0.6 cm.) wide at the widest part; (3) surface contour of the scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7800 (2002).

Under Diagnostic Code 7800 disfigurement of the head, face, or neck is evaluated as follows:  with one characteristic of disfigurement (10 percent); or, with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or, with two or three characteristics of disfigurement (30 percent).  Higher ratings of 50 and 80 percent require more severe findings.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2002).

Diagnostic Code 7803 provides that a 10 percent rating is warranted for scars that are superficial and unstable.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2002). 

Note 1 to Diagnostic Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note 2 to Diagnostic Code 7803 provides that a superficial scar is one not associated with underlying soft tissue damage.

Scars which are superficial and painful on examination are rated as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note 1.

Other scars are rated based upon limitation of function of affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805. 

Diagnostic Code 7828, which pertains to acne, was added to the criteria for rating disabilities of the skin, effective August 30, 2002.  Under Diagnostic Code 7828, acne warrants a zero percent rating for superficial acne (comedones, papules, pustules, superficial cysts) of any extent.  A 10 percent rating for deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck; or, for deep acne other than on the face or neck.  A 30 percent rating is warranted for deep acne (deep inflamed nodules and pus-filled cysts) affecting 40 percent or more of the face and neck.  Acne may also be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7828 (2002).




Beginning on October 23, 2008, the rating schedule reads as follows: 

Under the revised criteria of Diagnostic Code 7800, the ratings are applied to burn scars, scars due to other causes, or disfigurement of the head, face, or neck.  See 38 C.F.R. § 4.118 (2014).  Note (1) to Diagnostic Code 7800 identifies 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118.  Under the revised criteria, Diagnostic Code 7800 was not changed in a manner that is outcome determinative in this case.  The eight characteristics of disfigurement, for the purposes of evaluation under Section 4.118, did not change from the 2002 version.

Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation, three or four scars that are unstable or painful warrant a 20 percent evaluation, and five or more scars that are unstable or painful warrant a 30 percent evaluation. 

Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118 (2014).

Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under diagnostic codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.  38 C.F.R. § 4.118 (2014).

Notably, if application of the revised regulation results in a higher rating, the effective date for the higher disability rating can be no earlier than the effective date of the change in the regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to the effective date of the change in the regulation, the Board can apply only the original version of the regulation.  VAOPGCPREC 3-00.



As noted, a private physician in October 1997 noted that the Veteran's acne vulgaris had been relatively well controlled since 1985 with topical anti-acne medicines and occasional oral antibiotics.  In August 1997, while not taking medications, it was reported that the Veteran had a flare up of inflammatory papules and small cystic activity.  

As also noted above, acne was again diagnosed in April 2013.  At that time, neither scarring nor disfigurement of the face was present.  He was noted to use topical medication for treatment.  The acne affected less than 40 percent of his face and neck.  A few small papules on the face were reported.  The condition had no impact on employment.  

With regard to the Veteran's facial acne, the Board finds that an initial compensable rating is not for assignment at any time since August 12, 1997.  At no time does the evidence show that the Veteran's acne disability was manifested by moderately disfiguring scarring affecting the face, or did any facial scarring limit the function of the part affected.  Also, at least one characteristic of disfigurement is not shown to have been manifested and deep acne affecting less than 40 percent of the face and neck has not been shown.  The disorder is more accurately described as superficial acne (comedones, papules, pustules, superficial cysts) rather than deep acne (deep inflamed nodules and pus-filled cysts).  

For the reasons stated above, the Board finds that the preponderance of evidence is against assigning an initial compensable rating, for any period of time on appeal, for the service-connected acne vulgaris.  Therefore, his appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert.

Extraschedular Consideration

Pertaining the several initial increased rating claims addressed above, the discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the addressed service-connected disabilities.  The symptoms pertaining to all of the disabilities are contemplated by the rating criteria.  The evidence in this case does not show that the Veteran has manifestations relating to any of the above-addressed service-connected disabilities that are not contemplated by the rating criteria.  As discussed above, there is a higher rating available under each applicable diagnostic code, but the Veteran's service-connected disabilities now being evaluated are not productive of the manifestations that would warrant the higher rating.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to service connection for right eye injury is denied. 

An initial disability rating higher than 30 percent for PTSD is denied for the entire period on appeal.

An initial disability rating higher than 20 percent for cubital tunnel syndrome of the left arm is denied for the entire period on appeal.

An initial disability rating higher than 20 percent for lumbar spine degenerative disc disease is denied for the entire period on appeal.

An initial disability rating higher than 10 percent for GERD is denied for the entire period on appeal.

An initial disability rating higher than 10 percent for right knee degenerative GERD is denied for the entire period on appeal.

An initial compensable disability rating for acne vulgaris is denied for the entire period on appeal.


REMAND

As to the two instant claims seeking service connection for a chronic cough, to include as secondary to service-connected GERD, and for a left knee disorder, to include as secondary to his service-connected right knee and bilateral hip disorder, for the reasons discussed below, remand is necessary. 

As noted, the Veteran claims that he has a chronic cough disorder, which may be secondary to his service-connected GERD.  He also claims to have a left knee disorder, which may be secondary to his service-connected right knee and bilateral hip disorder.  

Review of the Veteran's service treatment records does not reveal mention of a chronic cough disorder.  As he is claiming that his present chronic cough disorder arises secondarily to his service-connected GERD, such a lack of in-service findings is not detrimental to his claim.  The report of a May 2010 VA orthopedic examination pointed out that medical X-ray findings dated in March 2003 (prior to the Veteran's reentry onto active service) showed left knee degenerative changes.  The examiner opined that this was not permanently aggravated by his military service.  A June 2003 X-ray report did show findings relating to the presence of left knee mild degenerative changes.  

Post service medical records associated with the Veteran's claims file, in the form of VA and private treatment records, include April and June 1997 private medical findings relating to cough-related symptoms.  Bronchitis was diagnosed in April 1997, and upper respiratory infection was diagnosed in June 1997.  

A September 1997 VA outpatient record shows a diagnosis of chronic cough, probably related to reflux.  Another VA outpatient record, also dated in September 1997, shows a diagnosis of chronic cough secondary to reflux.  

Records on file dated after 1997 do not support a finding that the Veteran currently has a cough disorder.  But, in light of the 1997 findings, an examination should be conducted to confirm if one currently exists, and, if so, whether it is related to his service-connected GERD.

As to the claim seeking service connection for a left knee disorder, as noted as part of a July 2012 VA Form 21-4138, the Veteran claims that this is due to his service-connected right knee and/or bilateral hip disabilities.  Therefore, it can possibly be assigned on a secondary basis.  As was the case with the claimed cough disorder, an opinion must be obtained.  

An April 2013 VA examination report includes an opinion that stated the Veteran's right knee arthritis did not cause his left knee arthritis.  The examiner also opined that the Veteran's preexisting left knee arthritis naturally progressed from 2003 to 2013.  An opinion, however, concerning the medical question of whether the Veteran's service-connected right knee and/or bilateral hip disabilities permanently worsened or otherwise aggravated his left knee disorder is not of record.  

Also, and for informational purposes, service connection is warranted for a disability which is aggravated by, proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  Id.  

Essentially, the medical findings/opinions (or lack thereof) on file concerning the instant service connection claims now before the Board for appellate consideration are inadequate.  See Barr, at 311-12; Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (An opinion is considered adequate when it is based on consideration of an appellant's prior medical history and examinations and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability is a fully informed one.).  In this case, a remand is necessary for clarifying medical opinions.  38 C.F.R. §3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed chronic cough disability, if any, including whether it is at least as likely as not that his chronic cough disability is related to his service in the military, including his service-connected GERD.  Specifically, the VA examiner is to provide an opinion as to whether the Veteran's service-connected GERD permanently worsened OR otherwise aggravated his chronic cough disability. 

To assist in making this important determination, have the designated examiner review the claims file for the Veteran's pertinent medical history, including a copy of this remand, the Veteran's service medical records, and pertinent post-service medical records. 

The examiner should conduct all necessary diagnostic testing and evaluation.  The requested determination should also take into consideration the Veteran's medical, occupational, and recreational history prior to, during, and since his military service.  The medical basis of the examiner's opinion should be fully explained with reference to pertinent evidence in the record.





The VA examiner is further informed that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

Note:  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A clear rationale for all opinions provided would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2014), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  The AOJ should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed left knee disability, if any, including whether it is at least as likely as not that his left knee disability is related to his service in the military, including his service-connected right knee and/or bilateral hip disabilities.  Specifically, the examiner is to provide an opinion as to whether the Veteran's service-connected right knee and/or bilateral hip disabilities permanently worsened OR otherwise aggravated his left knee disability. 



To assist in making this important determination, have the designated examiner review the claims file for the Veteran's pertinent medical history, including a copy of this remand, the Veteran's service medical records, and pertinent post-service medical records. 

The examiner should conduct all necessary diagnostic testing and evaluation.  The requested determination should also take into consideration the Veteran's medical, occupational, and recreational history prior to, during, and since his military service.  The medical basis of the examiner's opinion should be fully explained with reference to pertinent evidence in the record.

The VA examiner is further informed that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

Note:  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A clear rationale for all opinions provided would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2014), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The AOJ must notify the Veteran that it is his responsibility to report for any scheduled VA examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2014).

In the event that the Veteran does not report for the examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any notice that was sent was returned as undeliverable.

3.  The AOJ should ensure that the requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If the ordered action is determined to have not been undertaken or to have been taken in a deficient manner, appropriate corrective action must be taken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

4.  If, while in remand status, additional evidence or information received triggers a need for further development or assistance, such as providing the Veteran with updated notice of what evidence has been received and not received by VA as well as who has the duty to request evidence, then such development must be undertaken by VA.  38 U.S.C.A. §§ 5100, 5103 (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014).


5.  Thereafter, and following any other indicated development, the AOJ should readjudicate the appealed two service connection issues in light of all the evidence of record.  If any benefit sought on appeal remains denied in any respect, the Veteran should be provided a Supplemental SOC (SSOC) that includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  He should then be afforded an applicable time to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


